Citation Nr: 1755592	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  05-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for arthritis of the neck and back.

2. Entitlement to service connection, to include on a secondary basis, for a bilateral foot disability, to include plantar fasciitis and plantar fibromas.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 4, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Cleveland, Ohio, respectively.  Jurisdiction over this appeal now resides with the Montgomery, Alabama RO.

In August 2010, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The Board previously remanded this appeal in January 2011, October 2012, June 2013, March 2016, and February 2017 for additional development.  In March 2016, the Board denied entitlement to service connection for residuals of thrombophlebitis of the right leg and remanded the issues of entitlement to service connection for bilateral plantar fasciitis, entitlement to service connection for arthritis of the neck and back, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for bilateral plantar fasciitis as entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and plantar fibromas.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, another remand is necessary before the remaining claims on appeal are decided.
 
Bilateral Foot Disability

In June 2013, the Board remanded the matter, finding the November 2012 VA examination opinion to be inadequate as it did not include an opinion addressing whether the Veteran's bilateral foot disability is aggravated by his service-connected bilateral knee disability.

In its March 2016 decision, the Board remanded the matter again, finding the August 2013 addendum opinion to be inadequate as it did not include sufficient rationale pertaining to the aggravation component of secondary service connection.  Additionally, as the Veteran had since been service-connected for a bilateral hip disability, a new opinion was needed to address whether his bilateral foot disability is caused or aggravated by his service-connected disabilities, to include his bilateral knees and bilateral hips.  Lastly, as the Veteran had not undergone a VA examination since 2012, the Board remanded the matter for a new VA examination.

In February 2017, the Board remanded the matter again, finding the April 2016 VA examination opinion to be inadequate as it did not provide an etiology opinion regarding the Veteran's bilateral foot disability, to include the previously diagnosed plantar fasciitis in November 2004 and May 2007, as well as the recently diagnosed bilateral plantar fibromas in April 2016.

Pursuant to the Board's February 2017 remand, in April 2017, an addendum opinion to the April 2016 VA examination from the same examiner was obtained.  With regard to direction service connection, the examiner did not offer an opinion as to whether it at least as likely as not that the Veteran's plantar fibromas and previously existing bilateral plantar fasciitis had their onset during active service or were otherwise proximately due to any in-service event, injury, or disease.  While the examiner listed when the Veteran was seen for problems with his feet, no actual opinion or rationale was provided.  The Board finds that on remand, the AOJ should obtain a new medical opinion with complete rationale as to the etiology of the Veteran's foot disability, to include his recently diagnosed bilateral plantar fibromas and his previously diagnosed plantar fasciitis.

With regard to secondary service connection, while the examiner stated that bilateral knee and hip disabilities will not result in plantar fasciitis or plantar fibromas and opined ?no" for whether the Veteran's plantar fibromas and previously existing bilateral plantar fasciitis have been aggravated by his service-connected bilateral knee and hip disabilities, Board finds that the examiner's opinion is inadequate due to insufficient rationale.  The examiner cites to the same rationale for both direct and aggravation components of secondary service connection, stating the direct causes of plantar fasciitis and plantar fibromas include obesity, prolonged standing or jumping, flat feet, faulty running shoes, and trauma to the plantar fascia.  The examiner's rationale regarding secondary service connection aggravation tends to support an opinion regarding causation as opposed to aggravation.  Additionally, the examiner's opinion did not include discussion as to whether the Veteran's service-connected bilateral knee and hips disabilities aggravated his bilateral foot disability.  On remand, the AOJ should obtain a new medical opinion with complete rationale as to whether the Veteran's bilateral foot disability, to include his recently diagnosed bilateral plantar fibromas and his previously diagnosed plantar fasciitis, is caused or aggravated by his service-connected bilateral knee and bilateral hip disabilities.

Neck and Back Disability

In June 2013, the Board remanded the matter, finding the November 2012 VA examination opinion to be inadequate as it did not include an opinion regarding whether the Veteran's neck and back disability is aggravated by his service-connected bilateral knee disability.
In its March 2016 decision, the Board remanded the matter again, finding the August 2013 addendum opinion to be inadequate as it did not address any possible secondary causation or aggravation of the Veteran's neck and back disability by his service-connected bilateral hip disability.
 
In its February 2017 decision, the Board remanded the matter yet again, finding the April 2016 VA examination opinion to be inadequate as the examiner's rationale supported an opinion on direct service connection and secondary causation, but it did not adequately address the secondary service component of aggravation with respect to the Veteran's neck and back disability.
 
Pursuant to the Board's February 2017 remand, in April 2017, an addendum opinion to the April 2016 VA examination from the same examiner was obtained.  With regard to secondary service connection, while the examiner stated that bilateral knee and hip disabilities will not cause arthritis of the neck and back and opined ?no" for whether the Veteran's neck and back arthritis has been aggravated by his service-connected bilateral knee and bilateral hip disabilities, Board finds that the examiner's opinion is inadequate due to insufficient rationale.  The examiner cites to the same rationale for both the direct and aggravation components of secondary service connection, which states that the most common risk for developing arthritis of the spine includes age, injury or trauma, obesity, genetics, or smoking and excessive alcohol intake.  The examiner's rationale regarding secondary service connection aggravation tends to support an opinion regarding causation as opposed to aggravation.  Additionally, the examiner's rationale did not include discussion as to whether the Veteran's service-connected bilateral knee and hips disabilities aggravated his neck and back disability.  On remand, the AOJ should obtain a new medical opinion with complete rationale as to whether the Veteran's neck and back disability, is caused or aggravated by his service-connected bilateral knee and hip disabilities.

TDIU

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the foregoing issues, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a veteran's claim for the second issue).  

 Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any bilateral foot disability.  Given the inadequacy of the April 2016 and April 2017 opinions of record, the opinion should preferably be rendered by an appropriate medical professional who has not previously examined the Veteran in connection with this appeal.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the medical opinion provider is then requested to respond to the following:

a) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed foot disability, to include the Veteran's recently diagnosed plantar fibromas and previously existing bilateral plantar fasciitis (diagnosed at November 2004 and May 2007 VA examinations) had its onset during active service, or is otherwise proximately due to any in-service event, injury, or disease.  

b) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed foot disability, to include the Veteran's recently diagnosed plantar fibromas and previously existing bilateral plantar fasciitis (diagnosed at November 2004 and May 2007 VA examinations) is proximately due to the Veteran's service-connected bilateral knee and bilateral hip disabilities.

c) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed foot disability, to include the Veteran's recently diagnosed plantar fibromas and previously existing bilateral plantar fasciitis (diagnosed at November 2004 and May 2007 VA examinations) has been aggravated (made worse beyond its natural progression) by the Veteran's service-connected bilateral knee and bilateral hip disabilities.

In rendering the requested opinions, the opinion provider should consider the Veteran's report of a diagnosis of plantar fasciitis in 1984 as well, as a history of bilateral foot pain noted throughout the Veteran's prior VA examinations.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

2. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any neck and back disability.  Given the inadequacy of the April 2016 and April 2017 opinions of record, the opinion should preferably be rendered by an appropriate medical professional who has not previously examined the Veteran in connection with this appeal.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the medical opinion provider is then requested to respond to the following:

a) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck and back disability, to include arthritis, had its onset during active service, or is otherwise proximately due to any in-service event, injury, or disease.  

b) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck and back disability, to include arthritis, is proximately due to the Veteran's  service-connected bilateral knee and bilateral hip disabilities.

c) Is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck and back disability, to include arthritis, has been aggravated (made worse beyond its natural progression) by the Veteran's service-connected bilateral knee and bilateral hip disabilities.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

3. Thereafter, readjudicate the issues on appeal, to include the issue entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplement statement of the case, given the opportunity to respond, and the case should be thereafter returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




